LANE, J.
The covenants to support the grantor and his wife, were the consideration agreed to be paid by Joseph for the land, and as between the parties could be enforced as a lien upon the land. The covenants, however, were to be performed by the payment of money, or provision. What was due at the death of Joseph were chargeable upon the assets to. be administered. The land descended to the child charged with the payment by him of the sums to become due. At his death, it descended to the defendants, subject to the charge for arrears either upon the child’s other effects or upon the land. If, therefore, the complainant paid money, of the effects of the child or his father Joseph, for'arrears, it was so far equitable and right; but if she paid out of her own funds, it seems to us she should be permitted to charge it on the land. The personal assets of an intestate do not pass by descent to heirs — they pass to the representatives of the personalty, and the heirs take from them, as distributees. The case made does not disclose the facts essential to a decree. Nor could we, without the pleadings are 411] ^amended, settle the whole matter between the parties. The cause, however, may go to a master,' to state an account of the personal effects of Joseph and the son — the payments under the covenants — the amount of the dower interest, and of the rents received.